Per Curiam.

Memorandum The demand which is necessary to start the running of the Statute of Limitations must be made within a reasonable time. Here, as matter of law, the action is barred by the statute. •
The order should be reversed, with $10 costs and motion for summary judgment dismissing the complaint granted.
Shientag and Hecht, JJ., concur; Hammer, J., dissents and ■votes for affirmance on the ground that under the circumstances present the question of whether demand was made within a reasonable time was one of fact to be determined on trial.
Order reversed, etc.